                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


 UNITED STATES OF AMERICA                                                              Plaintiff

 v.                                                     Criminal Action No. 3:18-cr-00056-RGJ

 JOSEPH A. WILLIAMS                                                                  Defendant

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Joseph Williams’s Motion to Suppress

Evidence. [DE 17]. The Court held a suppression hearing. [DE 23]. Briefing is complete, and

the motion is ripe. [See DE 20; DE 29; DE 32]. For the reasons below, the Court DENIES

Williams’s motion.

                                        BACKGROUND

       On November 23, 2017, Louisville Metro Police Department (“LMPD”) Detective

McCauley, Sergeant Keeling, and Detective Barton were conducting surveillance on the

Georgetown Apartment complex in Louisville, an area with a history narcotics trafficking. [DE

24, Tr. Supp. Hearing at 106:21–25, 107:1–15]. Detective McCauley observed a vehicle idling in

the vicinity of the apartment complex. [Id. at 107:3–24]. The vehicle left the apartment complex,

turned without signaling, and passed Detective McCauley’s unmarked vehicle. [Id. at 107:17–21].

Detective McCauley recognized the driver as Williams, whom Detective McCauley knew from an

earlier traffic stop. [Id. at 105:11–17]. Detective McCauley communicated over police radio that

the vehicle had turned without signaling. [Id. at 108:5–9].

       Around the corner from the apartment complex, LMPD Detectives Flynn and Mayo

stopped Williams’s vehicle for failure to signal, excessive windshield tinting, and an obstructed


                                                1
license plate. [Id. at 67:6–25, 68:1–14]. After Detectives Flynn and Mayo signaled for Williams

to pull over, Williams drove about “the length of a football field” before stopping the vehicle. [Id.

at 68:18–25]. As Williams stopped, Detective Flynn saw Williams’s head “duck down to what

appeared to be underneath the driver’s seat.” [Id. at 69:4–8].

       Detectives Flynn and Mayo approached the vehicle, and Detective Flynn saw Williams

still reaching under the driver’s seat. [Id. at 69:10–19]. Detective Flynn shined his flashlight

through the windshield and saw what “looked to be the butt end of a pistol” under the driver’s seat.

[Id.]. Detective Flynn signaled to Detective Mayo, who was approaching the driver’s side door to

speak with Williams, that a firearm was likely in the vehicle. [Id. at 95:9–17]. Williams then

lifted his arms from beneath the seat, and Detective Mayo secured Williams’s arms and removed

him from the vehicle. [Id. at 98:17–23]. As Detective Mayo removed Williams from the vehicle,

Williams’s hands moved toward his waistband. [Id. at 75:19–22]. The officers told Williams to

remain still and handcuffed him. [Id. at 76:3–5]. Detective Flynn testified that they removed and

handcuffed Williams because the “totality of the circumstances,” including Williams’s “furtive

movements” and the likely firearm, created a concern for officer safety. [Id. at 99:3–15].

       Detective McCauley arrived to assist with the traffic stop. [Id. at 108:24–25, 109:1–6]. He

approached the open driver’s side door and saw the back of the firearm in Williams’s vehicle. [Id.

at 109:8–15]. Detective McCauley testified that seeing Williams and the handgun was significant

because he “knew” Williams was “a convicted felon and known violent offender.” [Id. at 109:18–

21]. Detective McCauley announced a code to the other officers signifying the presence of the

firearm. [Id. at 109:22–25, 110:1–6]. Because Williams was a felon and possessed a gun,

Detective McCauley considered Williams under arrest. [Id. at 109:20–21]. That said, the officers

did not inform Williams that he was under arrest at that time. [Id. at 120:19–22].



                                                 2
       After the officers removed Williams from the vehicle, Sergeant Keeling patted Williams

down and found a stack of currency in Williams’s pocket and a bag of hydrocodone in Williams’s

underwear. [Id. at 114:2–24]. The officers then searched Williams’s vehicle but found no

additional contraband. [Id. at 122:2–10]. During the search, Williams made several incriminating

statements, including “that’s all I had was the gun” and that the hydrocodone was for personal use

and “not trafficking.” [Id. at 122:2–6, 125:1–2]. Detective McCauley then transported Williams

to the Louisville Metro Department of Corrections. [Id. at 125:9–12].

       A grand jury charged Williams with drug and firearm offenses. [DE 1]. Williams now

moves to suppress evidence discovered during the stop and search of his vehicle. [DE 17]. The

Court held a suppression hearing [DE 23], and the parties filed post-hearing briefs [DE 29; DE

32].

                                         DISCUSSION

       Williams makes several arguments in favor of suppression. First, Williams argues that the

LMPD lacked probable cause to conduct the initial stop. [DE 29 at 162–65]. Second, Williams

contends that the stop violated his right to due process because the LMPD was targeting poor and

minority communities when conducting stops. [Id. at 165–66]. Third, Williams argues that the

LMPD lacked probable cause to search his vehicle. [Id. at 166–69]. Finally, Williams asserts that

the Court should suppress his incriminating statements because the officers’ actions amounted to

a custodial interrogation without a Miranda warning. [Id. at 169].

A.     The Stop of Williams’s Vehicle was Proper.

       First, Williams asserts that the LMPD improperly stopped his vehicle. [DE 17 at 38–39;

DE 29 at 162–65]. Police officers can lawfully stop a vehicle if there is probable cause to believe

that the driver committed a traffic violation. United States v. Ferguson, 8 F.3d 385, 391 (6th Cir.



                                                3
1993). And a stop based on a traffic violation is permissible even if it is pretext for further

investigation. Whren v. United States, 517 U.S. 806, 813 (1996). An officer’s actual motivation

for making the stop is irrelevant to the constitutionality of the stop when the officer has probable

cause to make the stop. United States v. Bailey, 302 F.3d 652, 656 (6th Cir. 2002). In other words,

if a stop is supported by probable cause, “it is irrelevant what else the officer knew or suspected

about the traffic violator at the time of the stop.” Ferguson, 8 F.3d at 391.

        Detectives Flynn and Mayo saw Williams’s vehicle, among other things, take a right-hand

turn without using a turn signal. [DE 24, Tr. Supp. Hearing at 67:18–25, 68:1]. Changing lanes

without signaling violates Kentucky law. Ky. Rev. Stat. § 189.380. The detectives thus had

probable cause to stop Williams’s vehicle. And because the stop was supported by probable cause,

the stop was proper even if pretextual. Whren, 517 U.S. at 813.1

B.      The Stop Did Not Violate Williams’s Due Process Rights.

        Next, Williams argues that the pretextual stop violated his right to due process under the

Fourth Amendment. He “asserts that the random traffic stops concentrated in ‘high crime areas’

is a self fulfilling prophecy [sic] that targets poor and minority communities.” [DE 29 at 165–66].

According to Williams, “[s]hould the this Ninth Mobile Division choose to pull over every car in

Prospect, or St. Matthews, that commits the most minor of traffic infractions, pull the occupants

out of the vehicle, handcuff the occupant, and then search the car, these areas would surely

statistically turn into ‘high crime areas’ overnight, and thus require even more of this type

‘policing’.” [Id. at 166].


1
 Williams questions “the efficacy, morality, and legality” of pretextual traffic stops but acknowledges that
“pretextual traffic stops are currently permitted by law, regardless of the subjective intent of the officer.”
[DE 29 at 162–63]. Williams questions the detectives’ credibility by noting that there is no body-camera
footage during the signaling violation and the detectives cited only one of Williams’s signaling violations
rather than two. [Id. at 164–65]. This lack of information, even if relevant, does not call into doubt the
veracity of Detective Flynn’s credible testimony about a signaling violation.

                                                      4
        To begin with, there is no Fourth Amendment right to due process. The Fifth and

Fourteenth Amendments to the United States Constitution guarantee due process. See U.S. Const.

amend. V (“No person shall . . . be deprived of life, liberty, or property, without due process of

law. . . .”); U.S. Const. amend. XIV, § 1 (“No State shall . . . deprive any person of life, liberty, or

property, without due process of law. . . .”). Courts have held that, as part of the totality-of-the-

circumstances test to determine whether there is reasonable suspicion, law enforcement may

consider whether the stop is in a high-crime area. See United States v. Smith, 594 F.3d 530, 541

(6th Cir. 2010) (citing United States v. Caruthers, 458 F.3d 459, 465 (6th Cir. 2006), abrogation

on other grounds recognized by Slusser v. United States, 895 F.3d 437, 439 (6th Cir. 2018)).

        The officers here did not remove Williams from his vehicle, handcuff him, and search his

vehicle only because he committed a minor traffic infraction in a high-crime area. Instead, during

the routine traffic stop, the officers noted a firearm directly below Williams’s seat and found

narcotics during the subsequent pat down of Williams’s body. [DE 24 at 69:10–19, 114:2–24].

Given this context, the fact the stop occurred in an area known for narcotics trafficking does not

create a due process violation.

C.      The Warrantless Search of Williams’s Vehicle Was Permissible.

        Williams also asserts that the warrantless search of his vehicle was improper. [DE 29 at

166–69]. “[S]earches conducted outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few

specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357

(1967) (citations omitted). The United States argues that both the automobile exception and the

search-incident-to-detention exception apply. [DE 32 at 181].

        The search of Williams’s vehicle was permissible under either exception. First, the

automobile exception allows an officer to search a vehicle without a search warrant if he
                                                   5
has probable cause to believe that evidence of criminal activity or contraband is in the vehicle.

California v. Acevedo, 500 U.S. 565, 569 (1991). Here, the officers’ discovery of hydrocodone in

Williams’s underwear provided probable cause to believe there was contraband in the vehicle. See

United States v. Johnson, 383 F.3d 538, 545–46 (7th Cir. 2004); United States v. Lumpkin, 159

F.3d 983, 988 (6th Cir. 1998) (citing United States v. Lewis, 3 F.3d 252, 254 (8th Cir. 1993));

United States v. Harvey, 16 F.3d 109, 112 (6th Cir. 1994); United States v. Pendelton, No. 3:15CR-

00116-CRS, 2017 WL 2727099, at *13 (W.D. Ky. Mar. 16, 2017), report and recommendation

adopted, No. 3:15-CR-00116-CRS, 2017 WL 2722305 (W.D. Ky. June 23, 2017).

       Second, the search-incident-to-detention exception permits officers to perform a protective

search where the officer “possesses a reasonable belief based on ‘specific and articulable facts

which, taken together with the rational inferences from those facts, reasonably warrant’ the officer

in believing that the suspect is dangerous and the suspect may gain immediate control of weapons.”

Michigan v. Long, 463 U.S. 1032, 1049 (1983) (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). A

search may be proper even if, as here, a detainee is handcuffed during a protective search because

the detainee may be able to “break away from police control and retrieve a weapon from his

automobile.” Id. at 1051 (citations omitted); see also United States v. McCraney, 674 F.3d 614,

620 (6th Cir. 2012); United States v. Davis, 341 F. App’x 139, 141 (6th Cir. 2009); cf. Arizona v.

Gant, 556 U.S. 332 (2009) (no reasonable belief of danger when the detainee was restrained in the

back seat of a squad car). “Whether such reasonable suspicion of danger existed . . . is determined

from examination of the individual factors under the totality of the circumstances.” McCraney,

674 F.3d at 620 (citing United States v. Shank, 543 F.3d 309, 314 (6th Cir. 2008); United States v.

Graham, 483 F.3d 431, 438 (6th Cir. 2007); Caruthers, 458 F.3d at 464).




                                                 6
       The circumstances here show that the officers’ suspicion of danger was reasonable. As

noted, Williams drove “the length of a football field” before stopping his vehicle after the officers

first commanded him to pull over. [DE 24 at 68:18–25]. Then, as Williams stopped and the

officers approached the vehicle, Detective Flynn saw Williams’s head “duck down to what

appeared to be underneath the driver’s seat.” [Id. at 69:4–8]. Detective Flynn saw a pistol under

the seat where Williams was reaching, and Williams reached for his waistband when the officers

removed him from the vehicle.        [Id. at 69:10–19, 75:19–22].      Given the totality of these

circumstances, including William’s location near the vehicle’s trunk, the officers were justified in

their reasonable suspicion of danger and a protective search of Williams’s vehicle was appropriate.

McCraney, 674 F.3d at 620.

D.     Williams’s Incriminating Statements Are Admissible.

       Finally, Williams argues that the Court should suppress incriminating statements he made

during the search of his vehicle. [DE 29 at 169]. He argues that “[w]hile handcuffed, and clearly

under arrest, the police engage[d] in conversation with [him] regarding the preceding events,” and

that “[t]he ongoing questioning, and back and forth discussions about the arrest, which took place

over nearly thirty minutes, amounted to a custodial interrogation without being first advised of

his” Miranda rights. [Id.].

       In Miranda v. Arizona, 384 U.S. 436 (1966), the Court addressed the problem of how the

privilege against compelled self-incrimination guaranteed by the Fifth Amendment could be

protected from the coercive pressures that can be brought to bear upon a suspect in the context of

custodial interrogation. The Court held that before beginning a custodial interrogation, law

enforcement must “demonstrate[] the use of procedural safeguards effective to secure the privilege

against self-incrimination.” Id. at 444. Thus, “[p]rior to any questioning, the person must be

warned that he has a right to remain silent, that any statement he does make may be used as
                                                 7
evidence against him, and that he has a right to the presence of an attorney, either retained or

appointed.” Id.

       The Miranda Court defined “custodial interrogation” as “questioning initiated by law

enforcement officers after a person has been taken into custody or otherwise deprived of his

freedom of action in any significant way.” Id. Miranda warnings are required, then, only when

police interrogate a defendant in custody. Voluntary statements unprompted by interrogation are

admissible with or without Miranda warnings. See Edwards v. Arizona, 451 U.S. 477, 485–86

(1981); United States v. Bailey, 831 F.3d 1035, 1038 (8th Cir. 2016) (citation omitted). And

“interrogation,” as conceptualized in Miranda, “must reflect a measure of compulsion above and

beyond that inherent in custody itself” and involve “express questioning or its functional

equivalent.” Rhode Island v. Innis, 446 U.S. 291, 300–01 (1980); see also United States v.

Crowder,     62   F.3d    782,    785    (6th   Cir.   1995).       “[T]he    term    ‘interrogation’

under Miranda refers . . . to any words or actions on the part of the police (other than those

normally attendant to arrest and custody) that the police should know are reasonably likely to elicit

an incriminating response from the suspect. The latter portion of this definition focuses primarily

upon the perceptions of the suspect, rather than the intent of the police.” Id. at 301.

       The body-camera footage here shows that Williams made his statements freely and not in

response to interrogation. As Detective Barton searched the trunk of Williams’s vehicle, Detective

Barton noted to the other officers that “there was [only] the gun and the pills.” [DE 22, Barton 1

at 9:10]. Williams, who was standing nearby, offered, “that’s all I had was the gun.” [Id.].

Detective Barton then said, “the pills, that’s something,” to which Williams responded, “just

possession, not trafficking.” [Id.]. Detective Barton would have no reason to believe that this

exchange, which merely addressed the findings of his search to nearby officers, was likely to elicit



                                                  8
an incriminating response from Williams. It therefore does not amount to express questioning or

its functional equivalent, and suppression would be improper. See Innis, 446 U.S. at 300–01 (no

express questioning or its equivalent when officers discussed, with the defendant present, their

concern that a missing firearm was located near a school for handicapped children); McKinney v.

Hoffner, 830 F.3d 363, 370–73 (6th Cir. 2016) (reversing the lower court because the eliciting

statement did “not rise to the level of the examples cited in Innis as the ‘functional equivalent’ of

express questioning—reverse line-ups, positing the guilt of the suspect, and the like.”).

                                         CONCLUSION

       For the reasons set forth above, and being otherwise sufficiently advised, THE COURT

HEREBY ORDERS that Williams’s Motion to Suppress [DE 17] is DENIED.




                                                              June 17, 2019




Cc:    Counsel of record




                                                 9
